DETAILED ACTION

1.	This Office action is responsive to the application filed 03/05/2020.  Claims 1-6 are presented for examination.  A copy of one (1) page of the IDS(s) including PTO-forms 1449/SB/08A are attached to this Office action.     If any copies are missing please notify the examiner in response to this action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flash memory”, “display device”, “first user storage area”, “second user storage area”, “first single data storage area”, “second single data storage area”, “address of the first user storage area”, “address of the first single data storage area”, “address of the second user storage area”, “address of the second single data storage 
	Applicant must notify the Examiner of any/all presently claimed features that are conventional in nature and the reason why each individual claim feature need not be illustrated in accordance with 37 CFR 1.83.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 


3.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	In general, the relationship between the claimed “first user storage area”, “second user storage area”, “first single data storage area”, “second single data storage area”, “address of the first user storage area is followed by an address of the first single data storage area” and “address of the second user storage area is followed by an address of the second single data storage area” is unclear.  The specification and drawings do not support or describe the relationship among these claimed elements.


A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN103440205A).
	1.  A data deposition method applicable to a flash memory in a display device, the method comprising:
	step S1, dividing a first user storage area and a second user storage area from the flash memory (corresponds to “dividing a flash memory into two storage areas”, see Abstract) , so as to store structured data; and
	step S2, circularly and alternately storing, according to one pre-set strategy, the structured data between the first user storage area and the second user storage area (corresponds to “writing unit data is erased from the data blocks when there is no space in another storage area”, see Abstract; this implies when the another storage area is full data is erased from blocks to free up memory).
	
The remaining dependent claim features are expressly or inherently found in the applied art.  
			
6.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN103294615).
1.  A data deposition method applicable to a flash memory in a display device, the method comprising:
	step S1, dividing a first user storage area and a second user storage area from the flash memory (corresponds to “FLASH is partitioned….areas are divided into a plurality of storage units”, see Abstract) , so as to store structured data; and
(corresponds to “data continuously written in until a complete storage area is filled with the data; and on-time erasure operation is performed on a previous storage area after the data are successfully written in the next storage area”, see Abstract).

The remaining dependent claim features are expressly or inherently found in the applied art.  

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139